Citation Nr: 1740467	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus.

3.  Entitlement to a compensable rating prior to July 8, 2010, a rating in excess of 30 percent from to July 8, 2010 until July 26, 2012, a compensable rating from July 26, 2012 until October 20, 2014, and a rating in excess of 40 percent from October 20, 2014 for bilateral hearing loss.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had honorable active military service from December 1968 to October 1969; and had other than honorable active military service from November 1969 to January 1972.  An unappealed December 2006 Administrative Decision determined that he was precluded from receiving VA benefits for his service from November 1969 to January 1972.  As such, his entitlement to VA benefits, including those presently on appeal, is based solely on his active military service from December 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO denied service connection for depression as secondary to the service-connected tinnitus disability on the merits.  As a claim for service connection for posttraumatic stress disorder (PTSD) and depression had been previously denied in July 2007 the RO should have first determined whether new and material evidence had been submitted to reopen the Veteran's claim, but it did not.  The Board, however, must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

In an interim, January 2013, decision review officer (DRO) decision, the DRO increased the rating for bilateral hearing loss to 30 percent effective July 8, 2010 and reassigned a 0 percent rating from July 26, 2012.  In an interim, November 2014, DRO decision, the DRO increased the rating for bilateral hearing loss to 40 percent effective October 20, 2014.  

In September 2016 the Veteran and his wife testified at a videoconference hearing  before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  As such, the Board has recharacterized the Veteran's service connection psychiatric claim, originally for depression and as reopened below, as an acquired psychiatric disorder, to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus.

All claims, including the reopened service connection claim, are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A July 2007 rating decision denied the Veteran service connection for PTSD and depression; the Veteran did not appeal that rating decision, and did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Additional evidence received since the July 2007 rating decision includes the Veteran's testimony from the September 2016 hearing, whereas the Veteran testified that his service-connected tinnitus causes his depression, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the new and material evidence claim, as this decision reopens the claim of entitlement to service connection for an acquired psychiatric disorder), there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 in such claim; any notice or duty to assist omission is harmless.

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Historically, the RO issued a rating decision in July 2007 denying entitlement to service connection for PTSD and depression based on the determination that the claimed stressor events occurred during a period of time that the Veteran was not entitled to VA benefits in accordance with a VA Administrative Decision.  The Veteran was notified of the July 2007 rating decision and of his appellate rights.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of the notice.  Therefore, the July 2007 decision became final.  In August 2008, the Veteran filed a claim to reopen the claim of entitlement to service connection for PTSD and depression.  In a December 2008 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD and depression. 

In July 2009, the Veteran submitted additional argument and evidence (within a year of the December 2008 rating decision) in support of his claim.  The Board finds that because new and material evidence was received within one year of the December 2008 rating decision, the December 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  The RO continued to deny the claim of entitlement to service connection for depression in a November 2009 rating decision, and the Veteran submitted a timely notice of disagreement in August 2010. 

The evidence of record at the time of the July 2007 rating decision includes the Veteran's service treatment and personnel records, VA and private treatment records, the Veteran's statements, and a VA Administrative Decision.  

Evidence received since the July 2007 unappealed rating decision pertinent to the claim for service connection for depression, includes VA outpatient treatment records, statements by the Veteran and his testimony from the September 2016 hearing.  At the hearing the Veteran testified that his service-connected tinnitus causes depression because it is constant and he does not rest because of the tinnitus.  This lay contention was not previously of record.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for an acquired psychiatric disorder to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus may be reopened.  De novo consideration of the claim is addressed in the remand below. 


ORDER

The appeal to reopen the claim of service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder and psychotic disorder, including as secondary to service-connected tinnitus, is granted to that extent only.


REMAND

The November 2014 supplemental statement of the case (SSOC) notes electronic review of medical treatment reports from Spokane VA Medical Center (VAMC) dated from June 13, 2010 to March 11, 2014, and San Diego VAMC dated from August 5, 2009 to October 23, 2014, and an October 20, 2014 VA audiologic examination report.  After a thorough search of VBMS [Veterans Benefits Management System] the Board has been unable to locate these records.  On remand the RO must associated such records with the Veteran's record to allow access to them by the Board (upload to VBMS).

An August 2012 VA PTSD examination report documented diagnoses of mental disorders other than PTSD.  There is, however, no medical opinion of record, which indicates that the Veteran's psychiatric disorder is related to his military service or to his service-connected tinnitus, or whether his tinnitus aggravated his psychiatric disorder.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the August 2012 VA PTSD examination report does not provide a medical nexus opinion, a remand for a psychiatric examination to secure a medical opinion is needed. 

The matter of TDIU is inextricably intertwined with the service connection and increased rating claims being remanded; consideration of TDIU must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should upload to VBMS treatment reports from Spokane VAMC dated from June 13, 2010 to March 11, 2014, and San Diego VAMC dated from August 5, 2009 to October 23, 2014, and an October 20, 2014 VA audiologic examination report.  

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his claimed psychiatric disorders.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each chronic psychiatric disorder found, to include the Veteran's previously diagnosed major depressive disorder.

(b) Regarding each psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service/any event therein.  Note that the Veteran is precluded from receiving VA benefits for his service from November 1969 to January 1972.  His entitlement to VA benefits, including those presently on appeal, is based solely on his active military service from December 1968 to October 1969.

(c) Regarding each psychiatric disorder diagnosed, indicate whether such is at least as likely as not (a 50 percent or better probability) etiologically linked to (caused or aggravated by) the Veteran's service-connected tinnitus.  Please ensure that the response clearly and distinctly addresses: (i) whether any psychiatric disorder is caused by a service-connected disability, and (ii) whether any psychiatric disorder is aggravated (permanently increased in severity by) a service-connected disability.  If a diagnosed psychiatric disability is determined to not be caused or aggravated by the Veteran's tinnitus, please identify the etiological factor(s) considered more likely.

4.  Thereafter, the AOJ should review the entire record, arrange for any additional development indicated (i.e., examinations, if warranted), and readjudicate the issues remaining on appeal.  If any remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


